Citation Nr: 1535680	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine prior to February 11, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine on or after February 11, 2013.  

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy prior to February 11, 2013.  

4.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy on or after February 11, 2013.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney 



WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.P. 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In the February 2012 rating decision, the RO continued the 10 percent rating for the Veteran's service-connected lumbar strain.  

In the February 2013 decision, the RO granted service connection for right lower extremity radiculopathy and increased the evaluation for the lumbar spine disability to 20 percent, effective from February 11, 2013.  The RO also recharacterized the disability as degenerative disc disease and degenerative joint disease of the lumbar spine.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

A hearing was held before one of the undersigned Veterans Law Judges at the RO in June 2013 and a videoconference hearing was held before another undersigned Veterans Law Judge in April 2014.  As the Veteran testified as to each of the issues currently on appeal to two Veterans Law Judges, the Veteran was informed that he was entitled to a third hearing with another Veterans Law Judge who would decide the issues on appeal.  38 C.F.R. § 20.707 (2014) (the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal and all Board decisions will be issued by either a single member or a panel consisting of no less than three Veterans Law Judges); see also, Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (requiring that a veteran must be provided the opportunity for a hearing before all three Veterans Law Judges in a panel decision).  The Veteran and his representative subsequently waived his right to a third hearing.  See, May 2015 statement in the Veterans Benefits Management System (VBMS).  

VBMS also contains an April 2014 VA examination report addressing the Veteran's radiculopathy of the left lower extremity and an April 2015 rating decision that addressed service connection for that disability.  The Virtual VA paperless claims file contains additional VA treatment records that were reviewed by the RO prior to the issuance of the most recent supplemental statement of the case in November 2013.  The remainder of the documents in the electronic claims systems are either duplicative of the records in the paper claims file or irrelevant to the claims decided herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was most recently provided a VA examination in February 2013 in connection with his claims currently on appeal; however, there is an indication that these disabilities may have increased in severity since that time.  For example, the February 2013 VA examiner noted that the Veteran did not have any incapacitating episodes of intervertebral disc syndrome during the past 12 months, yet a  September 2013 private examination indicated that Veteran had at least six weeks of incapacitating episodes in the past 12 months.  Therefore, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of his service-connected lumbar spine disability and radiculopathy.  

In addition, the Veteran testified that he had applied for Social Security Administration (SSA) disability benefits. See April 2014 Board Hearing Transcript.  However, the claims file does not contain a copy of any decision to grant or deny benefits or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has also asserted that he is unable to work due to his service-connected disabilities.  See June 2013 and April 2014 Hearing Transcript.  The United States Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran, and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine and radiculopathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

In addition, the examiner should identify the nerve affected by the Veteran's right lower extremity radiculopathy and the symptoms, manifestations, and impairment associated with the disorder.  He or she should indicate whether there is mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis.  The examiner should also address whether there is complete paralysis where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
               J.W. ZISSIMOS                                             Nathan Kroes
      Veterans Law Judge                                  Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




